          Case 1:15-cr-00116-ALC Document 81 Filed 05/15/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, NY 10007

                                                     xMay 15, 2020

BY EMAIL & ECF

The Honorable Andrew L. Carter, Jr.
United States District Court
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Allen Barrington, 15 Cr. 116 (ALC)

Dear Judge Carter:

        The Government writes regarding the pending motion (the “Motion”) of Allen Barrington
for compassionate release pursuant to 18 U.S.C. § 3582(c). In light of information the Government
learned today, the Government now agrees that Mr. Barrington has administratively exhausted, as
is described further below.

        In its prior opposition to the Motion, the Government informed the Court that based on its
discussions with the BOP and representatives of FCI Danbury “the Government has been informed
that Barrington has not filed any request for early release from confinement with the Warden of FCI
Danbury or otherwise.” (Govt. Opp. at 4). Prior to making this representation, the Government
wrote to staff at FCI Danbury in order to inquire whether any request for release had been received
by that facility from the defendant. On May 11, 2020, undersigned counsel emailed staff at FCI
Danbury and inquired “[w]hether [Barrington] has filed any requests for release or furlough
(including home confinement, furlough, or compassionate release) (we are trying to figure out if
he’s met the exhaustion requirement).” That same day, staff at FCI Danbury informed the
Government that they had received no such request from Barrington.

        On May 14, 2020, Prior to today’s telephonic conference, in light of Barrington’s counsel’s
assertion that Barrington had filed a request on April 20, 2020, undersigned counsel again reached
out to staff at FCI Danbury and stated in relevant part, “[w]e’re just confirming that there was no
RIS or any other request from Barrington for furlough, early release, home confinement,
etc. Defendant is claiming he filed something on April 20. . . .” The Government received an
email in response from staff at FCI Danbury again confirming FCI Danbury had received no such
request.

        Today, following the telephonic conference, counsel for Barrington informed the
Government that she had spoken with Barrington’s counselor at FCI Danbury and was informed
that Barrington had filed a document on April 1, 2020 that was returned to him with a notation that
          Case 1:15-cr-00116-ALC Document 81 Filed 05/15/20 Page 2 of 2



he should use a different form to make such a request. Counsel for Barrington requested that the
Government endeavor to obtain copies of the documents that the counselor mentioned to defense
counsel so that the parties could determine whether this document constituted a request for
compassionate release. The Government has now done so and annexes a copy of the documents
it received as Exhibit A to this submission. The Government construes Barrington’s April 1, 2020
request as a request for compassionate release in light of the language used therein. Accordingly,
the Government no longer maintains that Barrington has failed to exhaust as more than 30 days
have passed since the filing of this request. In addition, Exhibit A contains an April 21, 2020
“inmate request to staff” in which Barrington requests home confinement. Even if Barrington’s
initial April 1, 2020 request did not qualify as a proper request, by May 20, 2020, he will have
exhausted in light of his April 21, 2020 request for home confinement in which he cites his obesity
and the risks posed by COVID-19.

       The Government regrets having previously informed the Court that Barrington had made
no such request to FCI Danbury. Clearly, that information was incorrect.

       The Government continues to oppose the granting of the Motion on the merits for the
reasons set forth in its May 12, 2020 opposition.



                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney for the
                                             Southern District of New York


                                         By: _/s/____________________________
                                            Eun Young Choi
                                            Noah Solowiejczyk
                                            Assistant United States Attorneys
                                            (212) 637-2187/2473

cc: Judy Vargas, Esq. (by ECF and Email)




                                                2
